Opinion filed June 14, 2007 















 








 




Opinion filed June 14, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00345-CV 
                                                    __________
 
         CENTRAL UTILITIES PRODUCTION CORPORATION, Appellant
 
                                                             V.
 
                                    GORDON
GENE GRAY, Appellee
 

 
                                        On
Appeal from the 132nd District Court
                                                          Scurry
  County, Texas
                                                   Trial
Court Cause No. 22,194
 

 
                                              M
E M O R A N D U M   O P I N I O N
The
parties have filed in this court a joint motion to dismiss the appeal. In the
motion, the parties state that all things in controversy have been fully and
finally compromised and settled. The motion is granted, and the appeal is
dismissed.
 
 
June 14, 2007                                                                          PER
CURIAM
Panel
consists of:  Wright, C.J.,
McCall, J., and Strange, J.